 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                     DISTRICT OF NEVADA
 4

 5    OMAR AYALA,                                    Case No. 2:17-cv-02093-RFB-VCF
 6                 Petitioner,
             v.                                      ORDER
 7

 8    BRIAN E. WILLIAMS, SR., et al.,
 9                  Respondents.
10

11

12         In this habeas corpus action, the respondents are due to file an answer by
13   May 15, 2019. See Order entered April 10, 2019 (ECF No. 31). On May 9, 2019,
14   however, the petitioner, Omar Ayala, represented by appointed counsel, filed a motion
15   for leave to file a third amended habeas petition (ECF No. 32). The briefing of that
16   motion will proceed under LR 7-2(b), and the Court will suspend the Respondents’
17   answer until after the motion for leave to amend is resolved.
18         IT IS THEREFORE ORDERED that the deadline for Respondents to file their
19   answer is vacated, and will be reset, if and when appropriate, after the motion for leave
20   to file a third amended habeas petition (ECF No. 32) is resolved.
21

22         DATED this 10th day of May, 2019.
23

24
                                                      RICHARD F. BOULWARE, II,
25                                                    UNITED STATES DISTRICT JUDGE
26

27

28
                                                 1
